WRIT GRANTED AND MADE PEREMPTORY: The defendants, Pitre Ford Company and Liberty Mutual Insurance Company, Motion for Summary Judgment is hereby granted.
“It is well settled that once the movant meets its burden of showing that no genuine issue of material fact exists, the burden then shifts to the opponent to offer evidence to establish that there does exist a genuine issue of material fact. LSA C.C.P. Article 967; Johnson v. Lumbermens Mutual Casualty Company, 241 So.2d 23 (La.App. 3rd Cir.1970), writ denied February 4, 1971; Duplechain v. Houston Fire & Casualty Insurance Co., 155 So.2d 459 (La.App. 3rd Cir.1963); Chaisson v. Domingue, 365 So.2d 1115 (La.App. 3rd Cir.1978), writ granted February 23, 1979; Landry v. E.A. Caldwell, Inc., 280 So.2d 231 (La.App. 1st Cir. 1973); Latter & Blum, Inc. v. Von Ruekfrang, 249 So.2d 229 (La.App. 4th Cir.1971).
A party faced with a motion for summary judgment cannot simply rely on general denials contained in his petition or in brief, but must file countervailing affidavits or give stated reasons why he cannot present facts by affidavit in support of his opposition to the motion. He may not simply rest on his laurels.” Hardee v. Kilpatrick Life Ins. Co., 373 So.2d 982 (3rd Cir.1979).